Citation Nr: 1748598	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include sinusitis or bronchitis, and claimed as having been incurred in service or, alternatively, as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to April 1990.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2009, the RO denied service connection for hypertension.   In July 2009, the RO issued a separate rating decision denying service connection for sinusitis and bronchitis.  As the Board will explain below, the issues previously described as separate claims for sinusitis and bronchitis have been recharacterized as a single claim for any respiratory disorder which is related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

All the issues in this appeal were remanded for further development in April 2015, February 2017 and June 2017.  In the two most recent remands, the Board found that the Agency of Original Jurisdiction (AOJ) failed to comply with the Board's prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2014, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

	
REMAND

In April 2015, the Board ordered the AOJ to obtain a medical opinion from a qualified expert on the nature and etiology of each of the Veteran's claimed disorders, including an opinion on the probability that each claimed disorder is the result of his in-service exposure to herbicides.  In February 2017 and in June 2017, the Board remanded the case because, on both occasions, the AOJ readjudicated the claims without first obtaining the requested opinions.  

Pursuant to the most recent instructions, the AOJ obtained a medical opinion from a VA physician in July 2017.  According to his report, the physician's opinion was based on a review of the Veteran's electronic claims file.  In the physician's opinion, the Veteran did not have a current diagnosis of bronchitis or sinusitis.  The physician further opined that it was less likely than not that hypertension was incurred in service or related to in-service exposure to herbicides.  

The July 2017 medical opinion is divided into two sections.  The first explains the reasons for the examiner's opinion that there was no diagnosis of sinusitis or bronchitis.  The second section addresses hypertension.  In the first section, the examiner concluded that the Veteran did not have sinusitis or bronchitis because, since sinus surgery in 2004 the Veteran "has had no sinus issues  . . . ."  The examiner further emphasized normal pulmonary function test results in 2015.  

A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As noted in an earlier medical opinion, dated January 2013, there was a brain MRI report in December 2009, which showed "maxillary sinus lobular appearing mucosal thickening suggesting chronic sinusitis with possible mucus retention cyst on the right within the antrum measuring 1.5 cm . . . ."  The statement of the July 2017 examiner that the Veteran "had no sinus issues" since his 2004 surgery conflicts with the December 2009 MRI noting chronic sinusitis.  The examiner's failure to discuss the December 2009 MRI under these circumstances potentially undermines the rationale for his conclusion.  

The July 2017 examiner further concluded that the Veteran did not have bronchitis and, to support this conclusion, relied on normal pulmonary function tests in 2015.  Although it appears that pulmonary function tests were normal in June 2015, similar tests in January 2013 showed "moderate obstructive pulmonary impairment.  Values are consisten[t] with COPD, but [the Veteran] does not express clinical symptoms of PTSD."

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The sinusitis and bronchitis claims have been pending since June of 2009.  Moreover, the Veteran could potentially be eligible for compensation for any respiratory symptoms related to service, even if, in his original claim, the Veteran was wrong to describe his respiratory disability as sinusitis or bronchitis.  See Clemons, 23 Vet. App. at 11.  Under these circumstances, the rationale for the July 2017 medical opinion on bronchitis is inadequate because the examiner failed to explain the significance, if any, of abnormal pulmonary function test results in January 2013, which indicates the presence of a respiratory disorder during the relevant appeal period.  

The second part of the July 2017 medical opinion, concerning the issue of whether the Veteran's hypertension is related to in-service herbicide exposure includes only the following explanation: "His hypertension is less likely than not secondary to service as he was not diagnosed with hypertension until after service.  [The Veteran] had normal 5 day [blood pressure] readings with an average blood pressure of 117/83 [in October 1985].  Further, there is no evidence in the literature that herbicide exposure causes hypertension."  

Although the absence of high blood pressure readings in service may be significant, a claimant may be eligible for service connection for "any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2016).  

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).  Addressing the probability of a relationship between hypertension and herbicide exposure, the examiner provided only the following conclusory sentence: "Further, there is no evidence in the literature that herbicide exposure causes hypertension."  The opinion is inadequate because the examiner failed to explain the reasons why he concluded that a relationship between herbicide exposure and hypertension was unlikely.
    
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since April 2017.

2. Send the claims file to an examiner with the appropriate knowledge and expertise to render an etiology opinion concerning the claim for service connection for a respiratory disorder, to include either bronchitis or sinusitis.  Do not schedule the Veteran for an in-person examination without first arranging for the examiner to review the relevant records.  The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder prior to providing the requested opinions.  Whether a new in-person examination is needed should be left to the discretion of the examiner.  If the examiner decides that a new examination is needed, it should be scheduled only after appropriate notice to the Veteran, including letters to the addresses he has most recently provided to both VHA and VBA.

Based on a review of the record, the examiner should:

(a) Determine if the Veteran has a current diagnosis for any respiratory disorder, including either sinusitis or bronchitis (or has had any respiratory disorder, including sinusitis or bronchitis at any time since June 2009).  If a diagnosis is not made, the examiner should reconcile his/her findings with any contrary medical evidence, including the results of a December 2009 MRI study suggesting chronic sinusitis and abnormal pulmonary function test results in January 2013.  Additionally, the examiner should distinguish chronic sinusitis and chronic bronchitis from recurring, acute infections.

If a diagnosis of any respiratory disorder, including sinusitis or bronchitis is made:

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's respiratory disorder is causally or etiologically related to the Veteran's period of active service.

(c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the respiratory disorder was caused by the Veteran's in-service herbicide exposure.

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the examiner should reconcile ay contrary medical evidence of record.  The examiner should also address the Veteran's lay assertions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3. Send the claims file to an examiner with the appropriate knowledge and expertise to render an etiology opinion concerning the claim for service connection for hypertension.  Do not schedule the Veteran for an in-person examination without first arranging for the examiner to review the relevant records.  The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder prior to providing the requested opinions.  Whether a new in-person examination is needed should be left to the discretion of the examiner.  If the examiner decides that a new examination is needed, it should be scheduled only after appropriate notice to the Veteran, including letters to the addresses he has most recently provided to both VHA and VBA.

Based on a review of the record, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to service.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that hypertension was caused by the Veteran's in-service herbicide exposure.  

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.  If the examiner concludes that it is unlikely that the Veteran's hypertension is related to in-service herbicide exposure, the examiner should thoroughly explain the reasons why (s)he believes that such a relationship is unlikely.  It is not enough to state the conclusion that medical literature does not support the existence of such a relationship.  The examiner should instead describe his or her research into the medical literature and explain what the examiner learned from the literature which, in his or her opinion, makes it unlikely that the required relationship exists.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4. Review the examination reports to ensure compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the reviewing personnel.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





